Name: Council Regulation (EEC) No 3233/86 of 21 October 1986 amending Regulation (EEC) No 2778/75 laying down rules for calculating the levy and the sluice-gate price for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 10 . 86 Official Journal of the European Communities No L 301 /3 COUNCIL REGULATION (EEC) No 3233/86 of 21 October 1986 amending Regulation (EEC) No 2778/75 laying down rules for calculating the levy and the sluice-gate price for poultrymeat mance and overhead costs shows a marked change in both ; whereas the values used for calculating the levy and the sluice-gate price should therefore be altered ; HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Article 4 (3) and Article 7 (5) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2778/75 (3), as last amended by Regulation (EEC) No 1475/86, fixed :  the quantities of feed grain required for production, in the Community and in third countries, of one kilo ­ gram of slaughtered poultry ;  the standard amount representing other feeding costs and the overhead costs of production and marketing of one kilogram of slaughtered poultry ; Whereas, for poultrymeat sector products as a whole, examination of the available data on technical perfor ­ Article 1 Annexes I and II to Regulation (EEC) No 2778/75 are hereby replaced by Annexes I and II to this Regulation . Article 2 This Regulation shall enter into force on the third day following that of its publication of the Official Journal of the European Communities. It shall be applicable from 1 February 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 October 1986 . For the Council The President G. PATTIE (') OJ No L 282, 1 . 11 . 1975, p . 77 . (2) OJ No L 133, 21 . 5 . 1986, p . 39 . 0 OJ No L 282, 1 . 11 . 1975, p . 84 . No L 301 /4 Official Journal of the European Communities 25. 10 . 86 ANNEX I CCT heading No Description Quantityin kg Composition 1 2 3 4 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls : A. Of a weight not exceeding 185 g : I. Turkeys or geese II . Other poultry 1,001 each 0,343 each maize barley oats maize barley oats 60 % 30 % 10 % 60 % 30 % 10 % 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poulty : I. Fowls : a) 83 % chickens b) 70 % chickens c) 65 % chickens II . Ducks : a) 85 % ducks b) 70 % ducks c) 63 % ducks III . Geese : a) 82 % geese b) 75 % geese IV. Turkeys : a) 80 % turkeys b) 73 % turkeys V. Guinea fowls 1,847 2,100 2,288 2,853 3,464 3,849 3,284 3,591 2,341 2,566 3,423 maize barley maize barley maize barley maize barley oats maize barley oats maize barley oats maize barley oats maize barley oats maize barley oats maize barley oats maize barley oats 80 % 20 % 80 % 20 % 80 % 20 % 60 % 30 % 10 % 60 % 30 % 10 % 60 % 30 % 10 % 60 % 30 % 10 % 60 % 30 % 10 % 60 % 30 % 10 % 60 % 30 % 10 % 60 % 30 % 10 % 25 . 10 . 86 Official Journal of the European Communities No L 301 /5 ANNEX II CCT heading No Description Quantityin kg Composition Standard amount in ECU 1 2 3 4 5 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls : A. Of a weight not exceeding 185 g : I. Turkeys or geese II . Other poultry 1,071 each 0,364 each maize barley oats maize barley oats 60 % 30 % 10 % 60 % 30 % 10 % 0,9000 0,1926 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poulty : I. Fowls : a) 83 % chickens b) 70 % chickens c) 65 %chickens II . Ducks : a) 85 % ducks b) 70 % ducks c) 63 % ducks III . Geese : a) 82 % geese b) 75 % geese IV. Turkeys : a) 80 % turkeys b) 73 % turkeys V. Guinea fowls 1,602 1,822 1,985 2,647 3,214 3,571 3,100 3,389 2,194 2,404 3,051 maize barley maize barley maize barley maize barley oats maize barley oats maize barley oats maize barley oats maize barley oats maize barley oats maize barley oats maize barley oats 80 % 20 % 80 % 20 % 80 % 20 % 60 % 30 % 10 % 60 % 30 % 10 % 60 % 30 % 10 % 60 % 30 % 10 % 60 % 30 % 10 % 60 % 30 % 10 % 60 % 30 % 10 % 60 % 30 % 10 % 0,8355 0,9500 1,0351 0,8042 0,9766 1,0851 1,3548 1,2394 1,2825 1,4059 1,4415